Citation Nr: 0910398	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to May 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2005 Travel Board 
hearing before the undersigned at the RO.  A transcript is 
associated with the claims folder.  The Board remanded the 
case in June 2005 for additional development, and it now 
returns for further review.  


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's asthma is due to any 
incident or event in active service. 


CONCLUSION OF LAW

The Veteran's asthma was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2002, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The April 2006 SSOC describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the June 2002 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (as the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the August 2002 rating decision, February 2004 SOC, 
and April 2006 and January 2009 SSOCs explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran participated in a hearing before this 
Board in March 2005 and demonstrated through his testimony 
and submission of additional evidence that he was aware of 
the type of evidence required to substantiate his claim.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

The Board also notes that in a June 2005 decision, the Board 
remanded this claim for further development.  Specifically, 
the Board stated that the RO should attempt to obtain the 
Veteran's service treatment records (STRs), service personnel 
records, and any morning/sick reports from all pertinent 
sources, including the National Personnel Records Center 
(NPRC), the Marine Corps Historical Center, and the Marine 
Corps Personnel Management Support Branch.  In addition, the 
RO was to request records from the Decatur and Dublin, 
Georgia, VA Medical Centers (VAMCs).       

Following the Board's remand, the RO requested records from 
these various sources.  In response, the NPRC sent a response 
in June 2006 indicating that morning reports are not 
maintained by the Marine Corps.  Prior to the Board's remand, 
in July 2002, the NPRC had responded to a request for the 
Veteran's STRs, stating that an additional medical document 
was being mailed, but that some STRs were furnished to the RO 
in April 1981.  A June 2006 e-mail indicates that a request 
was sent to NPRC again in August 2005, and that the response 
was, again, that records were mailed to the Atlanta RO in 
1981, and that additional records were found and mailed to 
the Decatur RO in July 2002.  The latter records were 
associated with the Veteran's file, but the former could not 
be located.  The RO also received negative responses to its 
request for STRs from the Marine Corps Personnel Management 
Support Branch, and the Archives and Special Collections 
Branch, in July 2006.  Finally, records from the Dublin and 
Decatur VAMCs were received and incorporated into the 
Veteran's claims file.  Thus, it appears that all development 
requested by the Board in its June 2005 remand has been 
completed to the extent possible, and no additional 
development is required.   

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he has had asthma since 
active service.  At his March 2005 hearing before the Board, 
he testified that he had been treated for asthma several 
times during active military service.  The first attack of 
asthma occurred during basic training at Parris Island.  He 
was also treated for asthma while stationed at Camp Pendleton 
and Okinawa.  Following separation from service, the Veteran 
stated he sought treatment for asthma at the Dublin VA 
Hospital beginning in 1978, followed by treatment at the 
Decatur VAMC.  According to the Veteran, he has experienced 
continuous problems with asthma since active service.  

Most of the Veteran's STRs could not be located.  Thus, there 
is no medical documentation indicating that he had problems 
with asthma during service.  Nor does a review of the 
Veteran's service personnel records reveal any indication 
that he had asthma during service.  

Following his separation from the Marine Corps, the first 
documented mention of asthma is contained in the April 1990 
records from the Medical Center of Central Georgia, 13 years 
after the Veteran left service.  Evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can 
militate against continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  While being treated at the Medical Center of 
Central Georgia, the Veteran reported a 10-year history of 
asthma which did not require medication.  A chest X-ray 
showed elevation of the right hemidiaphragm, with infiltrate 
and effusion in the right base.  The Veteran stated he wished 
to follow up at the Dublin VAMC, and indeed, an Abbreviated 
Medical Record from that facility dated in April 1990 
contains a diagnosis of bronchial asthma.  

Next, records from the Atlanta VAMC list a diagnosis of 
asthma made in November 1997.  Records from the Decatur VAMC 
indicate the Veteran was using an inhaler by November 1998.  
There, he stated his job as an electrician resulted in 
significant exposure to dust.  

The Veteran treated at the Atlanta VAMC from 2000 to 2007, 
with Albuterol and Prednisone.  He had several exacerbations 
of asthma with increased coughing and wheezing, such as in 
2003.  A pulmonary function test conducted in May 2003 showed 
clinical evidence of an exacerbation of asthma with 
spirometry consistent with severe airflow limitation.  

The records clearly show a current diagnosis of asthma.  
However, the Board concludes that the weight of the evidence 
is against a grant of service connection for asthma as there 
is no competent evidence that the current diagnosis is 
related to active service.  

Here, the Veteran asserts that he has had problems with 
asthma since active service.  In April 1990, he reported a 
10-year history of asthma at the Medical Center of Central 
Georgia.  Even if his statements can be construed as alleging 
continuity of symptoms since active service, the absence of 
documented complaints or treatment for 13 years following 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through the 
competent medical evidence or through the Veteran's 
statements.   

The Board recognizes the sincerity of the Veteran's belief 
that he has a disability at this time which was caused by his 
active service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, asthma requires specialized 
training for a determination as to diagnosis and etiology, 
and is therefore not susceptible of lay opinions on etiology.  
Further, there are no competent opinions in the medical 
evidence relating the Veteran's current asthma diagnosis to 
active military service.    

The Board expresses its appreciation for the Veteran's 
forthright testimony at his hearing before the undersigned.  
However, in the claim on appeal before us, the weight of the 
competent evidence is against a grant of service connection 
for asthma.  Because the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the Veteran's favor, and the claim must be denied.


ORDER

Entitlement to service connection for asthma is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


